Dear Mr. Fielkow:
You have requested an opinion from the Attorney General's Office relating to property assessment appeals through the City of New Orleans Board of Review. Your opinion request asks whether it is permissible to hire consultants to serve as hearing officers to conduct public hearings of property tax assessment appeals.
You advise in your request that the consultants would conduct the hearings, gather information, and make recommendations to the Board of Review. You further advise that the City Council, acting as the Board of Review, would still maintain the authority to accept or decline any of the recommendations of the hearing officers and make the final determination of all submitted appeals.
LA R.S. 47:1931 provides that property assessments throughout the state shall be subject to review by board of reviewers, consisting of the governing authority in each parish. Further, LA R.S. 47:1992
provides for the review of assessments by a board of review.
Section 1992 provides that the board shall conduct public hearings for all persons or their representatives desiring to be heard on the assessments of immovable and movable property. It further provides that the validity of each assessment shall be determined on its own merits using recognized appraisal techniques and that the board of review may make a determination to increase or increase the assessment of a movable or immovable property made by the assessor in accordance with the fair market or use value determined by the Board. *Page 2 
While a former version of LA R.S. 47:1992 provided specific provisions for Orleans Parish to create one or more hearing officers, to conduct all required public hearings of the New Orleans City Council Board of Review with or without the presence of other members, that provision was repealed by Act 622 of the 2006 Regular Session. The present language of LA R.S. 47:1992, which applies to all parishes, does not provide any prohibition against the use of hearing officers by the New Orleans City Council Board of Review to conduct the public hearings and make recommendations to the Board.
It is therefore the opinion of this office that the City of New Orleans Board of Review may use consultants to serve as hearing officers to conduct property tax assessment public hearings as long as the City Council, acting as the Board of Review maintains the authority to accept or decline any recommendations of such hearing officers and will continue to make the final determinations on all submitted appeals.
We trust that the foregoing addresses your concerns. Should you have any questions please do not hesitate to contact our office.
  Yours very truly,
  CHARLES C. FOTI, JR.
ATTORNEY GENERAL
  BY:__________________________
CHARLES H. BRAUD, JR.
Assistant Attorney General